DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 9-15 and 19-20 are rejected.
Claims 6-8, 16-18 and 21-22 are objected to.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103 have been fully considered and are persuasive in view of the new amendments to the claims. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Kuki et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al (US PUB 20120027241, hereinafter Turnbull) in view of Kuki et al (US PUB 20170245036, hereinafter Kuki).
Regarding claim 1, Turnbull discloses an apparatus (see at least the abstract and figure 8B) comprising: a support structure (e.g. a support structure 805) comprising at least one microphone sensor (e.g. a microphone transducer 801); and a first material layer (e.g. a first layer 811) in contact with the support structure (see figure 8B), wherein a first layer of air (e.g. a layer of air within a pseudo-channel 817) is formed between the first material layer and the support structure, the first layer of air being adjacent to the microphone sensor, and acting as an adder of pressure fluctuations caused by wind to allow for reduction of wind noise sensed by the at least one microphone sensor (e.g. the channel 817 serves in an obvious manner as a buffering medium and adds or mixes the thin air layer therein with any incoming wind flow and its associated air pressure fluctuations, the addition/mixing causes absorption and eventual neutralization of cancellation of the said pressure fluctuations and wind noise, and thereby preventing damage to the microphone sensor), (see Turnbull, [0032]-[0034] and [0048], figures 8A and 8B).
Turnbull does not explicitly disclose: the first layer of air substantially extending the length of the first material layer.
However, Kuki in the same field of endeavor teaches an apparatus (see at least the abstract) comprising a microphone sensor (e.g. sound transducer 31), a first material layer (e.g. a sound-permeable membrane 1), (see figure 4), and a first layer of air (e.g. a sound a support structure (e.g. a support circuit board 23), (see figure 6), wherein the first layer of air substantially extending the length of the first material layer (see Kuki, [0115], [0124]-[0125], figures 4-7). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a layer of air that is substantially extending the length of a first material layer so as to further expand volume enclosed by the air layer, and thereby further improving the effects of the air layer on the performance of the microphone sensor.

Regarding claim 3, Turnbull as modified by Kuki discloses the apparatus of claim 1, wherein the first material layer (first layer 811) comprises a screen of acoustically resistive material (see Turnbull, [0034], figure 8B).

Regarding claim 4, Turnbull as modified by Kuki discloses the apparatus of claim 1, wherein the first material layer (first layer 811) comprises a membrane (e.g. a cloth membrane), (see Turnbull, [0034], figure 8B).

Regarding claim 5, Turnbull as modified by Kuki discloses the apparatus of claim 4, wherein the membrane (first layer 811) is at least one of water proof (e.g. hydrophobic coated cloth) or dust proof (see Turnbull, [0036], figure 8B).

Regarding claim 6, Turnbull as modified by Kuki discloses the apparatus of claim 1, further comprising a second material layer (e.g. a second material 815) disposed adjacent to the first material layer, wherein a second layer of air is formed (e.g. within a cavity 813) between the first material layer and the second material layer (see Turnbull, [0033], figures 8A and 8B).

claim 11, Turnbull discloses a method for sensing an audio signal (see at least the abstract and figure 8B) comprising: sensing the audio signal via at least one microphone sensor (e.g. a microphone transducer 801) supported by a support structure (e.g. a support substrate 805), (see figure 8B), the audio signal being received through a first material layer (e.g. a first layer 811) disposed adjacent to the microphone sensor, wherein a first layer of air (e.g. a layer of air within a pseudo-channel 817) is formed between the first material layer and the support structure, the first layer of air being in contact with the support structure (see figure 8B); and wherein the first layer of air acts as an adder of pressure fluctuations caused by wind to allow for reduction of wind noise sensed by the at least one microphone sensor (e.g. the channel 817 serves in an obvious manner as a buffering medium and adds or mixes the thin air layer therein with any incoming wind flow and its associated air pressure fluctuations, the addition/mixing causes absorption and eventual neutralization of cancellation of the said pressure fluctuations and wind noise, and thereby preventing damage to the microphone sensor), and generating an electric signal based on the audio signal via the microphone sensor (see Turnbull, [0032]-[0034], and [0048], figures 8A and 8B).
Turnbull does not explicitly disclose: the first layer of air substantially extending the length of the first material layer.
However, Kuki in the same field of endeavor teaches an apparatus (see at least the abstract) comprising a microphone sensor (e.g. sound transducer 31), a first material layer (e.g. a sound-permeable membrane 1), (see figure 4), and a first layer of air (e.g. a sound transmission hole 22) is formed between the first material layer and a support structure (e.g. a support circuit board 23), (see figure 6), wherein the first layer of air substantially extending the length of the first material layer (see Kuki, [0115], [0124]-[0125], figures 4-7). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a layer of air that is substantially extending the length of a first material layer so as to further expand volume enclosed by the air layer, and 

Regarding claim 13, Turnbull as modified by Kuki discloses the method of claim 11, wherein the first material layer (first layer 811) comprises a screen of acoustically resistive material (see Turnbull, [0034], figure 8B).

Regarding claim 14, Turnbull as modified by Kuki discloses the method of claim 11, wherein the first material layer (first layer 811) comprises a membrane (e.g. a cloth membrane), (see Turnbull, [0034] figure 8B).

Regarding claim 15, Turnbull as modified by Kuki discloses the method of claim 14, wherein the membrane (first layer 811) is at least one of water proof (e.g. hydrophobic coated cloth) or dust proof (see Turnbull, [0036], figure 8B).

Regarding claim 16, Turnbull as modified by Kuki discloses the method of claim 11, wherein the audio signal is received through a second material layer (e.g. a second material 815) disposed adjacent to the first material layer, wherein a second layer of air is formed (e.g. within a cavity 813) between the first material layer and the second material layer (see Turnbull, [0033], figures 8A and 8B).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of Kuki as applied to claims 1 and 11 above, and further in view of Lorentz et al (US PUB 20120177229, hereinafter Lorentz).
Regarding claim 2, Turnbull as modified by Kuki discloses the apparatus of claim 1, but fails to explicitly disclose wherein the support structure comprises an enclosure having a cavity, the at 
However, Lorentz in the same field of endeavor teaches that it is well known in the art to provide a support structure comprising an enclosure (e.g. enclosure 530) having a cavity (e.g. cavity 532) with a microphone sensor (e.g. microphone 534) being in the cavity as demonstrated in Lorentz, [0049] and [0057]-[0057], also figure 9. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a support structure comprising an enclosure and a cavity for holding the microphone sensor as taught by Lorentz in the teachings of Turnbull in view of Kuki in order to further protect the sensitive microphone sensor against any form of damage from other internal components of the apparatus, and thereby further improving the connection integrity of the microphone sensor.
The combination of Turnbull, Kuki and Lorentz further discloses: wherein the first material layer (e.g. a first layer 811) is adjacent to an opening of the cavity (see Turnbull, figure 8B and Lorentz, figure 9).

Regarding claim 12, Turnbull as modified by Kuki discloses the method of claim 11, but fails to explicitly disclose wherein the support structure comprises an enclosure having a cavity, the at least one microphone sensor being in the cavity, and wherein the first material layer is adjacent to an opening of the cavity.
However, Lorentz in the same field of endeavor teaches that it is well known in the art to provide a support structure comprising an enclosure (e.g. enclosure 530) having a cavity (e.g. cavity 532) with a microphone sensor (e.g. microphone 534) being in the cavity as demonstrated in Lorentz, figure 9. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a support structure comprising an enclosure and a cavity for holding the microphone sensor as 
The combination of Turnbull and Lorentz further discloses: wherein the first material layer (e.g. a first layer 811) is adjacent to an opening of the cavity (see Turnbull, figure 8B and Lorentz, figure 9).

Regarding claim 9, Turnbull as modified by Kuki discloses the apparatus of claim 1, wherein the at least one microphone sensor comprises a high-impedance microphone sensor (e.g. a MEMS sensor, which inherently is an example of a high-impedance microphone sensor), (see Turnbull, [0025], [0034], and figure 8B)

Regarding claim 10, Turnbull as modified by Kuki discloses the apparatus of claim 9, wherein the high-impedance microphone sensor comprises a Micro Electro-Mechanical System (MEMS) microphone sensor (see Turnbull, [0025], [0034], and figure 8B).

Regarding claim 19, Turnbull as modified by Kuki discloses the method of claim 11, wherein the at least one microphone sensor comprises a high-impedance microphone sensor (e.g. a MEMS sensor, which inherently is an example of a high-impedance microphone sensor), (see Turnbull, [0025], [0034], and figure 8B).

Regarding claim 20, Turnbull as modified by Kuki discloses the method of claim 19, wherein the high-impedance microphone sensor comprises a Micro Electro-Mechanical System (MEMS) microphone sensor (see Turnbull, [0025], [0034], and figure 8B).


Allowable Subject Matter
Claims 6-8, 16-18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654